UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Simon Marquez Maldonado, et al.,
Plaintiffs,
=
Workhorse Restaurant Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

|

DEC 05 2019 |

19-cv-3300 (AJN)

ORDER

Pursuant to the Memo Endorsement dated October 28, 2019, the parties were to inform

the Court of the mediation schedule within three days of that schedule being finalized, at which

point the Court would consider staying the conditional certification briefing until after the parties

mediated. If the parties wish to stay the conditional certification briefing until after the

scheduled mediation, they shall submit a letter by December 6, 2019 requesting such a stay.

SO ORDERED.

Dated: December q , 2019

New York, New York

A TAD

‘ALISON J. NATHAN
United States District Judge

 

|
7
{
i
if

 

 
